                                          Case 5:16-cv-04942-LHK Document 386 Filed 06/05/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        THOMAS DAVIDSON, et al.,
                                   7                                                       Case No. 16-cv-04942-LHK (JSC)
                                                       Plaintiffs,
                                   8
                                                v.                                         NOTICE AND ORDER REGARDING
                                   9                                                       SETTLEMENT CONFERENCE
                                        APPLE, INC.,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:
                                                      The above matter was referred to Magistrate Judge Jacqueline Scott Corley for
                                  14
                                       settlement purposes.
                                  15
                                              You are hereby notified that a Settlement Conference is scheduled for June 24, 2019, at
                                  16
                                       10:00 a.m., in Courtroom F, 15th Floor, Federal Building, 450 Golden Gate Avenue, San
                                  17
                                       Francisco, California 94102.
                                  18
                                  19          1.      Counsel shall ensure that whatever discovery is needed for all sides to evaluate the
                                  20   case for settlement purposes is completed by the date of the Settlement Conference. Counsel shall
                                  21   cooperate in providing discovery informally and expeditiously.
                                  22          2.      Lead trial counsel shall appear at the Settlement Conference with the parties. Any
                                  23   party who is not a natural person shall be represented by the person(s) with unlimited authority to
                                  24   negotiate a settlement. An insured party shall appear with a representative of the carrier with full
                                  25   authority to negotiate up to the limits of coverage. A person who needs to call another person not
                                  26   present before agreeing to any settlement does not have full authority.
                                  27          3.      Personal attendance of a party representative will rarely be excused by the Court.
                                  28   To seek to excuse a party from personally attending a settlement conference, counsel for that party
                                          Case 5:16-cv-04942-LHK Document 386 Filed 06/05/19 Page 2 of 3




                                   1   shall meet and confer with counsel for all other parties to determine if there are any objections to

                                   2   the moving party’s absence. Counsel must then lodge a letter with the Court, with copies to all

                                   3   parties, seeking to excuse the party’s participation. The letter shall recite the reasons for seeking

                                   4   the party’s absence, as well as whether the other parties agree or object to the request and the

                                   5   reasons for any objection. The application to excuse a party must be lodged no later than the

                                   6   lodging of the Settlement Conference Statement.

                                   7          4.      Each party shall prepare a Settlement Conference Statement, which must be

                                   8   LODGED with the undersigned’s Chambers (NOT electronically filed) no later than seven (7)

                                   9   calendar days prior to the conference. Please 3-hole punch the document at the left side.

                                  10          5.      Each party shall also submit their Settlement Conference Statement in .pdf format

                                  11   and email their statement to JSCsettlement@cand.uscourts.gov.

                                  12          6.      The Settlement Conference Statement shall be served on opposing counsel. Any
Northern District of California
 United States District Court




                                  13   party may submit an additional confidential statement to the Court. The contents of this

                                  14   confidential statement will not be disclosed to the other parties.

                                  15          7.      The Settlement Conference Statement shall include at least the following:

                                  16                  a. A brief statement of the facts of the case.

                                  17                  b. A brief statement of the claims and defenses including, but not limited to,

                                  18                      statutory or other grounds upon which the claims are founded, and a candid

                                  19                      evaluation of the parties’ likelihood of prevailing on the claims and defenses;

                                  20                      and a description of the major issues in dispute.

                                  21                  c. A summary of the proceedings to date and any pending motions.

                                  22                  d. The relief sought.

                                  23                  e. Any discrete issue that, if resolved, would facilitate the resolution of the case.

                                  24                  f. The party’s position on settlement, including present demands and offers and a

                                  25                      history of past settlement discussions.

                                  26
                                  27

                                  28
                                                                                          2
                                          Case 5:16-cv-04942-LHK Document 386 Filed 06/05/19 Page 3 of 3




                                   1          8.      The parties shall notify Chambers immediately at (415) 522-2172 if this case settles

                                   2   prior to the date set for the Settlement Conference.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 5, 2019

                                   5                                                    ______________________________________
                                                                                        JACQUELINE SCOTT CORLEY
                                   6                                                    United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
